UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                           No. 96-60410
                         Summary Calendar




                         WILLIAM FRAZIER

                                              Plaintiff-Appellant,


                              VERSUS


       NATIONAL UNION FIRE INSURANCE CO. OF PITTSBURGH, PA


                                               Defendant-Appellee.



           Appeal from the United States District Court
             For the Southern District of Mississippi
                          (4:95-CV-110-LN)
                         November 11, 1996


Before SMITH, DUHÉ and BARKSDALE, Circuit Judges.

PER CURIAM:1

      Appellant Frazier sued Appellee National Union to recover

punitive damages under Mississippi law for failure to properly pay

state workers’ compensation benefits.   Following the partial grant

of Appellee’s motion to strike certain of Appellant’s evidence

submitted in opposition to Appellee’s Motion for Summary Judgment,


  1
   Pursuant to Local Rule 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in Local Rule 47.5.4.
the district court granted summary judgment for Appellee.                           We

affirm.

      The district court found that there was no issue of material

fact that National Union was reasonable in its position that

Frazier’s    claim    for     compensation     benefits    was       barred   by   the

applicable      period   of    prescription.       Since       its     actions     were

reasonable, there was no predicate for awarding punitive damages

for   failure    to   pay;     despite   the    fact    that     the    Mississippi

Commissioner ultimately found that the claim was not barred by

prescription.      We have carefully reviewed the record and Judge

Lee’s detailed opinion and find no error.              The issue is not whether

National Union’s decision was correct but only whether it was

reasonable under the circumstances.

      Likewise, we find no error in the district court’s ruling on

the Motion to Strike.

      We   affirm the decision of the district court essentially for

the reasons given by it.

      AFFIRMED.




                                         2